Exhibit 10.8

 

Amendment No. 7

to

Amended and Restated Credit Agreement

 

THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”)
is being executed and delivered as of February 1, 2005 by and among Stericycle,
Inc., a Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower
named as signatories hereto (collectively, the “Subsidiary Guarantors”), certain
of the financial institutions from time to time party to the Credit Agreement
referred to and defined below (collectively, the “Required Lenders”) and Bank of
America, N.A., as representative of the Lenders party to the Credit Agreement
referred to and defined below (in such capacity, the “Administrative Agent”).
Undefined capitalized terms used herein shall have the meanings ascribed to such
terms in such Credit Agreement referred to and defined below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent, Credit Suisse
First Boston, as the Co-Syndication Agent, UBS Warburg, LLC, as the
Co-Syndication Agent, and Fleet National Bank, as the Documentation Agent, have
entered into that certain Amended and Restated Credit Agreement dated as of
October 5, 2001, as amended by Amendment No. 1 to Amended and Restated Credit
Agreement dated as of June 28, 2002, Amendment No. 2 to Amended and Restated
Credit Agreement dated as of January 27, 2003, Amendment No. 3 to Amended and
Restated Credit Agreement dated as of March 15, 2004, Amendment No. 4 and
Consent to Amended and Restated Credit Agreement dated as of June 8, 2004,
Amendment No. 5 to Amended and Restated Credit Agreement dated as of July 7,
2004 and Amendment No. 6 to Amended and Restated Credit Agreement dated as of
August 23, 2004 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which, among
other things, the Lenders have agreed to provide, subject to the terms and
conditions contained therein, certain loans to the Borrower; and

 

WHEREAS, the Borrower has requested that the Administrative Agent, the Issuer
and the Required Lenders amend the Credit Agreement to (a) increase the Letter
of Credit Commitment Amount from $40,000,000 to $80,000,000 and (b) provide for
the issuance of one or more Letters of Credit denominated in British Pound
Sterling, Euro or such other currency as the Administrative Agent and the Issuer
may agree to from time to time (the “Alternative Currency Letters of Credit”)
and, subject to the terms and conditions of this Agreement, the Administrative
Agent, the Issuer and the Required Lenders hereby agree to such amendments to
the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the Subsidiary
Guarantors, the Lenders and the Administrative Agent, such parties hereby agree
as follows:



--------------------------------------------------------------------------------

1. Amendments to the Credit Agreement. Subject to the satisfaction of each of
the conditions set forth in Paragraph 2 of this Agreement, the Credit Agreement
is hereby amended as follows:

 

(a) Section 1.1 of the Credit Agreement is hereby amended as follows:

 

(i) The definition of “White Rose Letter of Credit” is hereby deleted in its
entirety.

 

(ii) The definition of “Dollar Equivalent” is hereby amended and restated as
follows:

 

“ ‘Dollar Equivalent’ means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Issuer at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.”

 

(iii) The definition of “Letter of Credit Commitment Amount” is hereby amended
and restated as follows:

 

“ ‘Letter of Credit Commitment Amount’ means, on any date, a maximum Dollar
Equivalent amount of $80,000,000, as such amount may be permanently reduced from
time to time pursuant to Section 2.2.”

 

(iv) The definition of “Revaluation Date” is hereby amended to replace each
reference therein to “White Rose Letter of Credit” with a reference to
“Alternative Currency Letter of Credit”.

 

(v) The definition of “Spot Rate” is hereby amended and restated as follows:

 

“ ‘Spot Rate’ for a currency means the rate determined by the Issuer to be the
rate quoted by the Issuer as the spot rate for the purchase by the Issuer of
Dollars with such currency through its principal foreign exchange trading office
on the date as of which the foreign exchange computation is made; provided that
the Issuer may obtain such spot rate from another financial institution
designated by the Issuer if the Issuer does not have as of the date of
determination a spot buying rate for any such currency.”

 

(vi) The following definitions are hereby added in the appropriate alphabetical
locations:

 

“ ‘Alternative Currency’ means each of Euro and Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.6.”



--------------------------------------------------------------------------------

“ ‘Alternative Currency Letter of Credit’ means any Letter of Credit denominated
in an Alternative Currency issued hereunder.”

 

“ ‘EMU’ means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.”

 

“ ‘EMU Legislation’ means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.”

 

“ ‘Participating Member State’ means each state so described in any EMU
Legislation.”

 

“ ‘Euro’ and ‘EUR’ mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.”

 

(b) Section 1.5 of the Credit Agreement is hereby amended to (i) replace each
reference therein to “White Rose Letters of Credit” with a reference to
“Alternative Currency Letters of Credit” and (ii) to replace the reference to
“Sterling” therein with the following clause: “any Alternative Currency.

 

(c) Article I of the Credit Agreement is hereby amended to add the following
Section 1.6 at the end of such Article:

 

“SECTION 1.6 Additional Alternative Currencies.

 

(a) The Company may from time to time request that Alternative Currency Letters
of Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the issuance of Alternative Currency Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the Issuer.

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
Issuer, in their sole discretion). The Administrative Agent shall promptly
notify the Issuer of any such request. The Issuer shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it



--------------------------------------------------------------------------------

consents, in its sole discretion, to the issuance of Letters of Credit, as the
case may be, in such requested currency (with any such issuance being subject to
Section 2.1.2).

 

(c) Any failure by the Issuer to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by the
Issuer to permit Letters of Credit to be issued in such requested currency. If
the Administrative Agent and the Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Alternative Currency Letter
of Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.6, the
Administrative Agent shall promptly so notify the Company.”

 

(d) Section 2.1.2 of the Credit Agreement is hereby to as follows:

 

(i) Section 2.1.2(a) is hereby amended and restated as follows:

 

“(a) issue one or more standby letters of credit denominated in Dollars or an
Alternative Currency (each, together with each “Letter of Credit” outstanding on
the Closing Date issued for the account of the Borrower or any Restricted
Subsidiary pursuant to and as defined in the Original Credit Agreement, a
“Letter of Credit”) for the account of the Borrower or any Restricted Subsidiary
that is a Subsidiary Guarantor in the Stated Amount requested by the Borrower on
such day;”

 

(ii) The final sentence of such Section is hereby amended and restated as
follows:

 

“The Issuer shall not be permitted or required to issue any Letter of Credit if,
after giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount, (ii) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the Revolving Loan Commitment Amount or (iii) with respect to any
Alternative Currency Letters of Credit, the aggregate Letter of Credit
Outstandings with respect to all Alternative Currency Letters of Credit would
exceed $40,000,000.”

 

(e) Section 2.6 of the Credit Agreement is hereby amended to replace each
reference therein to “White Rose Letter of Credit” with a reference to
“Alternative Currency Letter of Credit”.



--------------------------------------------------------------------------------

(f) Section 2.6.3 of the Credit Agreement is hereby amended to replace the
reference to “Sterling” therein with a reference to “the Alternative Currency”.

 

(g) Section 2.6.6 of the Credit Agreement is hereby amended to (i) replace each
reference therein to “White Rose Letters of Credit” with a reference to
“Alternative Currency Letters of Credit” and (ii) replace the reference to
“Sterling” therein with the following clause: “an Alternative Currency”.

 

(h) Section 3.1.1(i) of the Credit Agreement is hereby amended and restated as
follows:

 

“(i) If the Administrative Agent notifies the Borrower at any time that the
Letter of Credit Outstandings of all Alternative Currency Letters of Credit at
such time exceeds $40,000,000, then, within two Business Days after receipt of
such notice, the Borrower shall Cash Collateralize such Letter of Credit
Outstandings in an aggregate amount equal to such excess amount. Without
limiting the foregoing, the Administrative Agent may, at any time and from time
to time after any Alternative Currency Letters of Credit are Cash
Collateralized, request that additional cash collateral be provided in order to
protect against the results of exchange rate fluctuations.”

 

(i) Section 4.4(d) of the Credit Agreement is hereby amended and restated as
follows:

 

“(d) any adverse change in the relevant exchange rates or in the availability of
the relative Alternative Currency or in the relevant currency markets
generally;”

 

(j) Clause (c) of Section 5.2.1 of the Credit Agreement is hereby amended to (i)
replace each reference therein to “White Rose Letter of Credit” with a reference
to “Alternative Currency Letter of Credit” and (ii) replace the reference to
“Sterling” therein with the following clause: “the relevant Alternative
Currency”.

 

(k) Exhibit B-2 to the Credit Agreement is hereby amended and restated in the
form attached hereto and made part hereof as Exhibit A.

 

2. Effectiveness of this Agreement; Conditions Precedent. The provisions of
Paragraph 1 of this Agreement shall be effective upon the Administrative Agent’s
receipt of an originally-executed counterpart (or facsimile thereof) of this
Agreement duly executed and delivered by Authorized Officers of the Borrower,
the Issuer, the Subsidiary Guarantors and the Required Lenders.



--------------------------------------------------------------------------------

3. Representations, Warranties and Covenants.

 

(a) Each of the Borrower and each Subsidiary Guarantor hereby represents and
warrants that this Agreement and the Credit Agreement, as applicable, constitute
the legal, valid and binding obligations of such Person enforceable against such
Person in accordance with their terms.

 

(b) Each of the Borrower and each Subsidiary Guarantor hereby represents and
warrants that its execution, delivery and performance of this Agreement and the
Credit Agreement, as applicable, have been duly authorized by all proper
corporate action, do not violate any provision of its certificate of
incorporation or bylaws, will not violate any law, regulation, court order or
writ applicable to it, and will not require the approval or consent of any
governmental agency, or of any other third party under the terms of any contract
or agreement to which such Person or any such Person’s Affiliates is bound.

 

(c) The Borrower hereby represents and warrants that, after giving effect to the
provisions of this Agreement, (i) no Default or Event of Default has occurred
and is continuing or will have occurred and be continuing and (ii) all of the
representations and warranties of the Borrower contained in the Credit Agreement
and in each other Loan Document (other than representations and warranties
which, in accordance with their express terms, are made only as of an earlier
specified date) are, and will be, true and correct as of the date of the
Borrower’s execution and delivery hereof or thereof in all material respects as
though made on and as of such date.

 

4. Reaffirmation, Ratification and Acknowledgment; Reservation. The Borrower and
each Subsidiary Guarantor hereby (a) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, and each grant of security
interests and liens in favor of the Administrative Agent, under each Loan
Document to which it is a party, (b) agrees and acknowledges that such
ratification and reaffirmation is not a condition to the continued effectiveness
of such Loan Documents, and (c) agrees that neither such ratification and
reaffirmation, nor the Administrative Agent’s, or any Lender’s solicitation of
such ratification and reaffirmation, constitutes a course of dealing giving rise
to any obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrower or such Subsidiary Guarantors with respect to
any subsequent modifications to the Credit Agreement or the other Loan
Documents. The Credit Agreement is in all respects ratified and confirmed. Each
of the Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed. Neither the execution, delivery nor effectiveness of
this Agreement shall operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, or of any Default or Event of Default
(whether or not known to the Administrative Agent or the Lenders), under any of
the Loan Documents, all of which rights, powers and remedies, with respect to
any such Default or Event of Default or otherwise, are hereby expressly reserved
by the Administrative Agent and the Lenders. This Agreement shall constitute a
Loan Document for purposes of the Credit Agreement.

 

5. Governing Law. This Agreement shall be deemed to be a contract made under and
governed by and construed in accordance with the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).



--------------------------------------------------------------------------------

6. Administrative Agent’s Expenses. The Borrower hereby agrees to promptly
reimburse the Administrative Agent for all of the reasonable out-of-pocket
expenses, including, without limitation, attorneys’ and paralegals’ fees, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Agreement and the related Loan Documents.

 

7. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
agreement among the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

STERICYCLE, INC., as Borrower By:  

/s/ Frank J.M. ten Brink

--------------------------------------------------------------------------------

Name:   Frank J.M. ten Brink Title:  

Executive Vice President and
Chief Financial Officer

ENVIROMED, INC., BRIDGEVIEW, INC., MICRO-MED INDUSTRIES, INC., MICRO-MED OF
GEORGIA, INC., MICRO-MED OF NORTH CAROLINA, INC., MICRO-MED OF TENNESSEE, INC.,
SCHERER LABORATORIES, INC., BIO-WASTE MANAGEMENT CORPORATION, STERICYCLE OF
WASHINGTON, INC., WASTE SYSTEMS, INC., MED-TECH ENVIRONMENTAL, INC., MED-TECH
ENVIRONMENTAL (MA), INC., IONIZATION RESEARCH CO., INC., BFI MEDICAL WASTE,
INC., AMERICAN MEDICAL DISPOSAL, INC., ENVIRONMENTAL HEALTH SYSTEMS, INC.,
STROUD PROPERTIES, INC., STERICYCLE INTERNATIONAL, LLC, By:  

/s/ Frank J.M ten Brink

--------------------------------------------------------------------------------

Title:   Vice President

 

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Paul Folino

--------------------------------------------------------------------------------

Title:   Assistant Vice President BANK OF AMERICA, N.A., as a Lender and as
Issuing Bank By:  

/s/ Richard D. Hill, Jr.

--------------------------------------------------------------------------------

Title:   Managing Director [Signatures of other lenders omitted]